NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                             NOV 18 2009

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                        No. 08-50313

             Plaintiff - Appellee,               D.C. No. 2:05-cr-00668-MMM-23

  v.
                                                 MEMORANDUM *
FRANCISCO JAVIER RODRIGUEZ,
AKA Javier LNU,

             Defendant - Appellant.


                   Appeal from the United States District Court
                      for the Central District of California
                  Margaret M. Morrow, District Judge, Presiding

                          Submitted November 3, 2009**
                              Pasadena, California

Before: T.G. NELSON, BYBEE and M. SMITH, Circuit Judges.

       Francisco Javier Rodriguez appeals the district court’s imposition of a 168-

month sentence and $625,000 fine for violations of 21 U.S.C. §§ 841(a)(1),



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
841(b)(1)(A), and 846. This court has jurisdiction under 28 U.S.C. § 1291. We

affirm.

      The district court’s determination that Rodriguez had not accepted

responsibility, and therefore did not qualify for a three-level deduction in offense

level, was not clearly erroneous because of Rodriguez’s intervening drug-

trafficking conduct. See United States v. Cooper, 912 F.2d 344, 346 (9th Cir.

1990). Moreover, the total sentence imposed was reasonable under 18 U.S.C.

§ 3553(a) because the district court relied on multiple factors, including

Rodriguez’s comparatively greater role in the drug conspiracy and the inability of

the sentencing guidelines to capture the totality of Rodriguez’s drug-trafficking

conduct. United States v. Saeteurn, 504 F.3d 1175, 1181 (9th Cir. 2007). The

district court’s imposition of a $625,000 fine was reasonable given the financial

information the district court had before it. United States v. Orlando, 553 F.3d
1235, 1239 (9th Cir. 2009).

      Finally, the government’s sentencing position was not plainly erroneous

because the government’s obligations under the plea agreement were not triggered

unless Rodriguez accepted responsibility. See United States v. Maldonado, 215
F.3d 1046, 1051 (9th Cir. 2000).

      AFFIRMED.